Citation Nr: 0016376	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  93-24 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
polymyositis with interstitial lung disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1975 to 
November 1990.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Phoenix, Arizona, Department 
of Veterans Affairs (VA) Regional Office (RO).  The March 
1991 rating decision granted service connection for 
polymyositis manifested by interstitial lung disease and 
assigned a rating of 10 percent disabling.  The March 1993 
rating decision increased the evaluation to 30 percent  

February 1994, June 1996, and October 1999 Board decisions 
remanded the case to obtain additional military records, 
medical records, and VA examinations.  This matter is now 
before the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran's polymyositis with interstitial lung disease 
manifests as dyspnea after climbing a flight of stairs and a 
decrease in oxygen saturation after walking 75 yards.  

2.  Pulmonary function tests from July 1989 to May 1998 
revealed that the DLCO (SB) was between 40%-55% on 10 out of 
13 tests.


CONCLUSION OF LAW

The criteria have been met for an initial rating of 60 
percent for polymyositis with interstitial lung disease.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.97, 
Diagnostic Code 6603 (1996) (effective prior to October 7, 
1996); 4.97, Diagnostic Codes 6825 through 6833 (1999) 
(effective October 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A summary of the veteran's pulmonary function tests follows:

Date of Test
FVC of 
predicted
FEV-1 of 
predicted
DLCO of 
predicted
July 1989
88%
104%
60%
September 1989
64%
75%
44%
November 1989
75%
75%
--
January 1990
81%
91%
38%
April 1990
80%
88%
45%
June 1990
77%
89%
33%
September 1990
90%
98%
45%
January 1991
76%
78%

July 1991
97%
102%
49%
February 1992
89%
93%
45%
May 1992
92%
96%
49%
June 1993
--
--
51%
May 1994
--
--
61%
October 1994
--
--
49%
November 1996
93%
95%
59%
May 1998
85%
87%
--

Service medical records showed that the veteran was 
hospitalized from September 1989 to October 1989 with a 
diagnosis of interstitial lung disease and polymyositis. In 
June 1990, the veteran reported increasing dyspnea with 
exertion, and the July 1990 examiner noted a progressive 
increase in the diffuse interstitial process.  In September 
1990, the veteran's degree of exhaustion after climbing 12-14 
stairs had not improved, and he was easily fatigued.  
Additional medical records from 1989 and 1990 showed that the 
veteran was examined or treated at least 35 more times for 
interstitial lung disease and polymyositis.  

The September 1990 Medical Evaluation Board diagnosis was 
polymyositis with interstitial lung disease.  The examiner 
opined that the veteran had no reasonable expectation of 
being cured and that he was at a high risk of opportunistic 
infection while on high doses of immuno-suppressive therapy.  
In November 1990, the veteran received an honorable medical 
discharge and was placed on the temporary disability 
retirement list.  

VA medical records showed that the veteran was examined or 
treated for interstitial lung disease and polymyositis 
approximately 1-2 times every month from 1991 to 1999.  The 
veteran frequently complained of a decreased ability to 
exercise or lift weights and dyspnea on exertion while 
mowing, carrying objects over 20 pounds, or climbing stairs.  

The June 1991 appeal alleged that the veteran was constantly 
fatigued, short of breath after working 20-30 minutes at a 
task, and that he could not run or exercise.  

The July 1991 examiner opined that the veteran had a mild 
functional disability but that he seemed fully capable of 
performing nonstrenuous activities including light physical 
labor.  The July 1991 x-ray examiner opined that the disease 
process was no better or worse than previously.  In August 
1991, the veteran reported that he was able to walk some 
blocks on a flat surface without difficulty.  

In February 1992, the veteran reported that he was able to 
work as a custodian.  The April 1992 examiner stated that the 
veteran was markedly limited in terms of exercise tolerance 
and fatigability and that his polymyositis continued to 
remain active.  The examiner opined that the disease had 
caused marked impairment particularly for jobs that required 
any type of physical activity.  The March 1992 examiner 
stated that the veteran's outlook was guarded and that he 
should receive full disability.  Another examiner opined that 
the veteran would not improve significantly and that his 
pulmonary dysfunction left him moderately to markedly limited 
in terms of exertional ability and endurance.  

A March 1992 letter from the veteran's wife stated that the 
veteran had reduced his work hours because he was unable to 
work a normal shift.  

The April 1992 chest x-ray showed no significant interval 
chest findings, and both lung fields appeared fairly stable.  
The April 1992 physical examination board noted that the 
veteran continued to have arthralgias, shortness of breath, 
and fatigue despite aggressive treatment with Prednisone and 
Methotrexate.  The physical examination board recommended 
permanent retirement with a rating of 60 percent.  In June 
1992, the veteran reported that he was able to ride a bicycle 
and lift weights.  

The October 1992, January 1994, and April 1995 letters from 
the postal service showed that he had been medically 
disqualified from consideration for the positions of 
transitional carrier and part-time regular collector.  The 
postal medical officer determined that the jobs would 
jeopardize the veteran's health and safety because he could 
not climb, lift, pull, push, carry over 20 pounds, or be 
exposed to pulmonary irritants.  

The veteran, assisted by his representative, provided sworn 
testimony at a travel board hearing in June 1993.  The 
veteran testified that he could not work at physical jobs 
because he got tired and out of breath.  He testified that a 
job that took an average person 30 minutes would take him 45 
minutes to 1 hour to complete.  The veteran testified that he 
could not exercise.  He felt that employers would not hire 
him after they learned that he had polymyositis.  He was 
short of breath after climbing 10-12 stairs.  He had worked 
as a custodian but was he was laid off for reasons unrelated 
to his health.  The veteran had completed high school and 
about 2 years of college with courses in leadership 
management.  He had been offered a job in construction but he 
could not work the jackhammer.  

The veteran, assisted by his representative, provided sworn 
testimony at a regional office hearing in September 1994.  
The veteran testified that he could not carry a 20-pound bag 
for more than 25 feet without getting tired.  The veteran 
testified that he saw a doctor twice every month.  He felt 
that he had been disqualified from jobs because of 
polymyositis.  He testified that he had no stamina and that 
he tired faster when he walked upstairs.  The fatigue 
returned whenever he broke from an exercise routine.  He 
experienced shortness of breath when he mowed the yard, 
climbed stairs, and played basketball.  He was treated only 
at the VA hospital.  

The veteran underwent a VA examination in October 1994.  The 
examiner opined that there appeared to be some improvement 
compared to 1991 x-rays.  The veteran was able to walk a mile 
at his own pace, and he swam and did some light weight 
lifting.  He noticed some breathlessness when he went up 2 
flights of stairs.  The impression was interstitial lung 
disease of the type associated with 
polymyositis/dermatomyositis.  

In February 1995, the veteran reported that he continued to 
go to the gym 2-3 times per week.  In September 1995, the 
veteran was able to walk 1 mile in 15-20 minutes.  In 
November 1995, the veteran reported that he went to the gym 
1-2 times per week.  In May 1996, the veteran reported that 
he had not lifted weights routinely for the last few months.  
The November 1996 examiner opined that the veteran's lung 
volumes had not changed significantly since September 1995.  

The veteran underwent a VA examination in December 1996.  The 
examiner stated that the veteran's lung condition had 
remained relatively stable since August 1991.  The veteran 
reported dyspnea on exertion but he could climb 2 flights of 
stairs without pausing, and he had no cough or other 
respiratory complaints.  There was mild improvement in all 
parameters of pulmonary function testing.  The November 1996 
chest x-rays demonstrated chronic interstitial changes in 
both lower lungs, with no significant interval change since 
June 1995.  The examiner opined that the interstitial lung 
disease was at least stable and had probably improved since 
1991.  The examiner opined that the veteran had only a mild 
physical disability and would be able to perform all jobs 
except those requiring strenuous physical exertion.  

The veteran underwent a VA examination in May 1998.  The 
veteran reported that he was employed full-time.  He had been 
treated intermittently with Prednisone, Cytoxan, and 
Methotrexate, although he was no longer on medicines for 
polymyositis at the present time.  The veteran swam and 
lifted weights.  The examiner stated that chest films since 
1991 showed that the interstitial pattern consistent with 
polymyositis had progressively improved.  The examiner opined 
that the veteran was in excellent physical condition.  The 
decrease in oxygen saturation that resulted with walking 75 
yards would not interfere with the activities of daily living 
and would only affect him if he planned to be a competitive 
athlete.  The examiner opined that the veteran's lung volumes 
had not changed significantly since November 1996.  The 
presence of active pulmonary disease was not suspected from 
the May 1998 chest x-ray.  

In February 1999, the veteran reported that he was able to do 
some aerobic exercise and lift weights, and he denied having 
unusual shortness of breath.  


Criteria

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(1999).  

The general rating formula for interstitial lung disease 
became effective October 7, 1996.  Interstitial lung disease, 
with Forced Vital Capacity (FVC) of 65-70 percent predicted, 
or; Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 56-65 percent predicted, 
warrants a 30 percent evaluation.  Interstitial lung disease, 
with FVC of 50-64 percent predicted, or; DLCO (SB) of 40-55 
percent predicted, or; maximum exercise capacity of 15-20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, warrants a 60 percent evaluation.  Interstitial 
lung disease, with FVC less than 50 percent predicted, or; 
DLCO (SB) less than 40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
with cardiorespiratory limitation, or; cor pulmonale or 
pulmonary hypertension, or; requires outpatient oxygen 
therapy, warrants a 100 percent evaluation.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6825 through 6833 (1999).  

Prior to the regulation change, the veteran's disability had 
been rated utilizing the rating criteria for lupus 
erythematosus, which also was amended effective August 30, 
1996, and the rating criteria for pulmonary emphysema which 
were amended on October 7, 1996, as the most nearly analogous 
rating codes.  38 C.F.R. § 4.20.  Where a law or regulation 
changes after a claim is filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The VA's general counsel held that if 
the amendment is more favorable, the Board should apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change and apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (2000).  

Under the old criteria, effective prior to August 30, 1996, 
systemic lupus erythematosus (disseminated), with 
exacerbations of a week or more 2 or 3 times a year; or 
symptomatology productive of moderate impairment of health, 
warrants a 30 percent evaluation.  Systemic lupus 
erythematosus, with chronic and frequent exacerbations and 
multiple joint and organ manifestations productive of 
moderately severe impairment of health, warrants a 60 percent 
evaluation.  Systemic lupus erythematosus, with less than 
totally incapacitating, but in symptom combinations 
productive of severe impairment of health, warrants an 80 
percent evaluation.  Systemic lupus erythematosus, acute with 
constitutional manifestations associated with serous or 
synovial membrane or visceral involvement or other symptom 
combinations, totally incapacitating, warrants a 100 percent 
evaluation.  38 C.F.R. § 4.88b, Diagnostic Code 6350 (1996).  

Under the new criteria, effective August 30, 1996, systemic 
lupus erythematosus (disseminated), with exacerbations 
lasting a week or more, 2 or 3 times per year, warrants a 60 
percent evaluation.  Acute systemic lupus erythematosus, with 
frequent exacerbations, producing severe impairment of 
health, warrants an 100 percent evaluation.  38 C.F.R. 
§ 4.88b, Diagnostic Code 6350 (1999).  

Under the old criteria, effective prior to October 7, 1996, 
moderate pulmonary emphysema, with moderate dyspnea occurring 
after climbing one flight of steps or walking more than one 
block on level surface; pulmonary function tests consistent 
with findings of moderate emphysema, warrants a 30 percent 
evaluation.  Severe pulmonary emphysema, with exertional 
dyspnea sufficient to prevent climbing one flight of steps or 
walking one block without stopping; ventilatory impairment of 
severe degree confirmed by pulmonary functions tests with 
marked impairment of health, warrants a 60 percent 
evaluation.  Pronounced pulmonary emphysema, intractable and 
totally incapacitating, with dyspnea at rest, or marked 
dyspnea and cyanosis on mild exertion; severity of emphysema 
confirmed by chest x-rays and pulmonary function tests, 
warrants a 100 percent evaluation.  38 C.F.R. § 4.97, 
Diagnostic Code 6603 (1996).  

Under the new criteria, effective October 7, 1996, pulmonary 
emphysema, with Forced Expiratory Volume in one second (FEV-
1) of 56-70 percent predicted, or; the ratio of FEV-1 to FVC 
(FEV-1/FVC) of 56-70 percent, or; DLCO (SB) of 56-65 percent 
predicted, warrants a 30 percent evaluation.  Pulmonary 
emphysema, with FEV-1 of 40-55 percent predicted, or; FEV-
1/FVC of 40-55 percent, or; DLCO (SB) of 40-55 percent 
predicted, or; maximum oxygen consumption of 15-20 ml/kg/min 
(with cardiorespiratory limit), warrants a 60 percent 
evaluation.  Pulmonary emphysema, with FEV-1 less than 40 
percent of predicted value, or; FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy, warrants a 
100 percent evaluation.  38 C.F.R. § 4.97, Diagnostic Code 
6603 (1999).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the 
doubt will be resolved in the veteran's favor.  38 C.F.R. § 
4.3 (1999).  


Analysis

The veteran's claim for an initial rating in excess of the 30 
percent for polymyositis with interstitial lung disease is 
well grounded.  When a veteran is awarded service connection 
for a disability and subsequently appeals the initial 
assignment of a rating for that disability, the claim 
continues to be well grounded.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995); see also Fenderson v. West, 12 Vet. 
App. 119 (1999).  

A rating higher than 30 percent was not warranted under the 
old criteria for systemic lupus erythematous, Diagnostic Code 
6350, effective prior to August 30, 1996.  The medical 
evidence did not show chronic and frequent exacerbations and 
multiple joint and organ manifestations productive of 
moderately severe impairment of health.  Instead, the veteran 
was mostly able to maintain a full-time job as a custodian, 
which was terminated for non health-related reasons.  He was 
able to swim, ride his bicycle, and lift weights.  Although 
the veteran complained of shortness of breath after climbing 
a flight of stairs, the December 1996 examiner opined that 
the veteran could perform all jobs except those requiring 
strenuous physical exertion, and the May 1998 examiner opined 
that the veteran's decrease in oxygen saturation would not 
interfere with activities of daily living.  Likewise, a 
rating higher than 30 percent was not warranted under the new 
criteria for systemic lupus erythematosus, Diagnostic Code 
6350, effective August 30, 1996.  The medical evidence did 
not show exacerbations lasting a week or more, 2 or 3 times 
per year.  Rather, the veteran told the May 1998 examiner 
that he worked full-time, and he went to the gym 1-2 times 
every week.  Accordingly, a rating higher than 30 percent is 
not warranted under the old or new criteria for Diagnostic 
Code 6350.  

Nonetheless, a 60 percent disability rating is warranted 
under the new criteria for interstitial lung disease, 
Diagnostic Codes 6825-6833 (1999).  The medical evidence 
revealed exertional dyspnea sufficient to prevent the veteran 
from climbing one flight of steps or walking one block 
without stopping and ventilatory impairment of a severe 
degree confirmed by pulmonary functions tests with marked 
impairment of health.  Since 1989, the veteran consistently 
reported shortness of breath after climbing 10-12 stairs, and 
the May 1998 examiner noted a decrease in oxygen saturation 
after the veteran walked 75 yards.  Pulmonary function tests 
from July 1989 to May 1998 revealed that the DLCO (SB) was 
between 40%-55% on 10 out of 13 tests, results which support 
a 60 percent evaluation under the criteria for rating the 
impairment resulting from interstitial lung disease.  

A 100 percent rating was not warranted under the old criteria 
because the medical evidence did not show that the veteran's 
polymyositis was intractable and totally incapacitating, with 
dyspnea at rest, or marked dyspnea and cyanosis on mild 
exertion.  The veteran was not totally incapacitated because 
he worked full-time as a custodian.  He did not have dyspnea 
at rest because he complained of fatigue and shortness of 
breath only after mowing, lifting weights, or walking up a 
flight of stairs.  Moreover, the May 1998 x-ray revealed no 
evidence of active pulmonary disease, the veteran was no 
longer on medications in May 1998, and his DLCO (SB) did not 
fall below 40 percent after his November 1990 discharge from 
active service.  

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(1999).  The evidence did not 
show that the service-connected disability markedly 
interfered with employment or caused frequent 
hospitalizations.  The veteran told the May 1998 examiner 
that he worked full-time, and he continued to swim, bicycle, 
and lift weights.  The veteran had also developed management 
skills in college that were transferable to less strenuous 
occupations than custodian, construction, or postal delivery 
work.  


ORDER

Entitlement to a 60 percent evaluation is granted, subject to 
the controlling laws and regulations governing the payment of 
monetary awards.  




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals


 

